United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
MATERIAL COMMAND, Fort Monmouth, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-944
Issued: October 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 21, 2007 appellant filed a timely appeal of the February 21, 2007 decision
of the Office of Workers’ Compensation Programs which denied a schedule award for
impairment to his lower extremities. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has established that he is entitled to a schedule award for
impairment to his lower extremities.
FACTUAL HISTORY
On March 6, 2001 appellant, then a 47-year-old logistic management specialist, sustained
injury when he slipped on ice while getting out of his car in the parking lot. On August 25, 2001
the Office accepted his claim for lower back contusion and right shoulder impingement. On
October 6, 2004 appellant had a right shoulder arthroscopy. On November 15, 2004 he claimed

a recurrence of disability. Appellant noted that the recurrence occurred after his October 6, 2004
surgery as the metal staples from a previous surgery had to be repaired.
In a medical report dated February 7, 2005, Dr. David Weiss, an osteopath, reviewed the
medical reports at the request of his attorney and made the following diagnoses: (1) chronic
post-traumatic lumbosacral strain and sprain; (2) herniated nucleus pulposus L3-4 and L5-S1;
(3) bulging lumbar disc L4-5; (4) lumbar radiculitis; (5) aggravation of preexisting right shoulder
pathology from service-related injury in August 1983 with resultant open repair of glenoid labral
tear and correction of impingement syndrome; (6) status post unstable type II superior labral tear
and recurrent impingement syndrome, right shoulder; (7) status post diagnostic arthroscopy with
debridement/repair of superior labral tear; (8) status post arthroscopic subacromial
decompression and acromioplasty; (9) status post arthroscopic debridement of metallic foreign
body; and (10) status post distal clavicular resection. After listing his findings on examination of
appellant, he applied the American Medical Association, Guides to the Evaluation of Permanent
Impairment (5th ed.) (A.M.A., Guides) and concluded that he had a 17 percent impairment of the
right upper extremity.1 Dr. Weiss also determined that appellant had a work-related impairment
to his left lower extremity of seven percent based on a sensory deficit of the left L4 nerve root
and pain-related impairment of three percent.2 Finally, he indicated that appellant had a 26
percent of his right lower extremity based on a sensory deficit of the right L4 nerve root of 4
percent,3 a sensory deficit right L5 nerve root of 4 percent,4 4/5 motor strength deficit right
gastrocenemius (ankle plantar-flexion) of 17 percent,5 and pain-related impairment of 3 percent6
to equal a 26 percent impairment of the right lower extremity of 26 percent. Dr. Weiss
concluded that appellant reached maximum medical improvement on February 7, 2005.
On September 20, 2005 appellant filed a claim for a schedule award.
In a memorandum dated January 17, 2006, the Office requested an Office medical
adviser to review the medical evidence with regard to appellant’s right upper extremity. The
Office medical adviser responded on February 7, 2005 and agreed with Dr. Weiss that appellant
had 17 percent impairment to his right upper extremity.

1

Dr. Weiss based this rating on right shoulder range of motion deficit flexion of 2 percent (A.M.A., Guides 476,
Figure 16-40), right shoulder range of motion deficit abduction of 1 percent (Id. at 477, Figure 16-43), right shoulder
range of motion deficit internal rotation of 1 percent (Id. at 479, Figure 16-46) and a 10 percent rating for right
shoulder arthroplasty (Id. at 506, Table 16-27) for a combined right upper extremity impairment of 14 percent. To
this figure, he added 3 percent for pain-related impairment (A.M.A., Guides 574, Table 18-1) to arrive at a total right
upper extremity impairment of 17 percent.
2

A.M.A., Guides 574, Table 18-1.

3

Id. at 424, Table 15-15 and 15-18.

4

Id.

5

Id. at 532, Table 17-8.

6

Id. at 574, Table 18-1.

2

On March 30, 2006 the Office granted a schedule award for 17 percent impairment of the
right upper extremity. By letter dated April 6, 2006, appellant requested reconsideration.
Appellant, through his attorney, asked for a schedule award determination as to the lower
extremities.
On August 24, 2006 the Office requested that the Office medical adviser address
appellant’s impairment to his lower extremities. The Office medical adviser responded on
September 4, 2006, noting that the magnetic resonance imaging (MRI) scan reports did not
support Dr. Weiss’ findings. He requested appellant’s physician’s notes to compare to the report
of Dr. Weiss.
By letter dated September 6, 2006, the Office informed appellant that additional
information was needed prior to determining his entitlement to a schedule award for his lower
extremity. It noted that diagnostic studies of the lumbar spine did not support any root
compression. The Office asked for progress notes from his treating physician so that a
comparison could be made to the findings of Dr. Weiss. By letter dated September 22, 2006,
appellant’s attorney responded by submitting copies “all medical notes in our possession....”
By memorandum dated October 4, 2006, the Office referred this information to the
Office medical adviser. On October 5, 2006 the Office medical adviser noted that the additional
medical evidence pertained to the shoulder and not the low back. He noted that the January 12,
MRI scan indicated “very small crescentsic area of T2 hyperintensity is present within the left
neuroforamen.” The Office medical adviser indicated that he needed the actual MRI scan film
for clarification.
By decision dated February 21, 2007, the Office found that appellant established a
recurrence of disability on October 6, 2004. It also found that the medical evidence failed to
establish that appellant sustained any permanent impairment with respect to his lower
extremities.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act7 provides
for compensation to employees sustaining permanent loss, or loss of use, of specified members
of the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides (5th ed. 2001) has been adopted by the Office
for evaluating schedule losses and the Board has concurred in such adoption.8

7

5 U.S.C. §§ 8101-8193.

8

See 20 C.F.R. § 10.404; Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

3

No schedule award is payable for a member, function or organ of the body not specified
under the Act or the implementing regulation.9 Neither the Act nor the regulations provide for a
schedule award for loss of use of the back or to the body as a whole.10 However, the schedule
award provisions of the Act include the extremities and a claimant must be entitled to a schedule
award for permanent impairment to a lower extremity event though the cause of such impairment
originates in the spine.11
Section 8123 of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.12
ANALYSIS
The Office accepted appellant’s claim for lower back contusion and right shoulder
impingement. In its decision dated March 30, 2006, it issued a schedule award for a 17 percent
impairment of appellant’s right upper extremity. Appellant, through his attorney, does not
appeal this determination. However, counsel disputes the Office’s denial of a schedule award for
impairment to appellant’s lower extremities.
Dr. Weiss, who examined appellant at the request of his attorney, applied the A.M.A.,
Guides and determined that appellant had a 26 percent impairment of the right lower extremity
and a 7 percent impairment of his left lower extremity. The Office referred this case to the
Office medical adviser who determined that appellant was not entitled to a schedule award to his
lower extremities. The Office medical adviser opined that the diagnostic studies of record did
not establish that appellant had an impairment to his lower extremities. Accordingly, there is an
unresolved conflict between appellant’s physician, Dr. Weiss and the Office medical adviser
with regard to whether appellant has any impairment to his lower extremities. The case will be
remanded to the Office for referral to an impartial medial examiner for resolution of the conflict.
CONCLUSION
The case is not in posture for decision.

9

See J.Q., 59 ECAB __ (Docket No. 06-2152, issued March 5, 2008).

10

See Guiseppe Aversa, 55 ECAB 164 (2003).

11

See J.Q., supra note 9; Vanessa Young, 55 ECAB 575 (2004).

12

5 U.S.C. § 8123; see Charles S. Hamilton, 52 ECAB 110 (2000).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 21, 2007 is vacated in part and the case is remanded for
further consideration consistent with this opinion.
Issued: October 9, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

